DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kashiide et al. (US Pub. 2017/0139372.) 
Regarding claim 13, Kashiide (fig. 2) discloses a toner cartridge D detachably attachable to a process unit C including a photosensitive member 16 and a developing roller 24 configured to supply a developer to the photosensitive member (par. 0096-0097,) the toner cartridge comprising: a developer storage portion E configured to store the developer, wherein the developer storage portion is provided with a discharge opening 49 configured to allow discharge of the developer stored in the developer storage portion to the process unit (par. 0104); a stirring member 46 (fig. 5C, par. 0105) configured to rotate about a rotational axis and to stir the developer stored in the developer storage portion; and a portion-to-be-discriminated 45 (fig. 5C) provided on a side of the developer storage portion 
Regarding claim 16, Kashiide discloses wherein the portion to be discriminated includes a plurality of projections projecting from an outer surface of the developer storage portion (fig. 5D.)

Allowable Subject Matter
Claims 1-11 are allowed.
Claims 14-15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 14, the prior art of record does not teach wherein the portion to be discriminated is juxtaposed with a grip portion in the direction of the rotation axis.
Regarding claim 15, the prior art of record does not disclose wherein the portion to be discriminated is configured to be engaged with a discriminating portion of the openable member.
Regarding claim 17, the prior art of record does not disclose wherein inside each of the plurality of projections, there is a space to store the developer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG NGO whose telephone number is (571)272-2138. The examiner can normally be reached M-F 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.